As filed with the Securities and Exchange Commission on June 21, 2011 Securities Act Registration No. 333-7305 Investment Company Act Registration No. 811-7685 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [Ö] Pre-Effective Amendment No. [] Post-Effective Amendment No. 73 [Ö] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [Ö] Amendment No. 74 FRONTEGRA FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 400 Skokie Boulevard, Suite 500 Northbrook, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(847) 509-9860 William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and Address of Agent for Service) Copies to: Ellen R. Drought Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin53202 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [] on , 2011 pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [] on (date) pursuant to paragraph (a)(1) of Rule 485 [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [] on (date) pursuant to paragraph (a)(2) of Rule 485 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 73 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Northbrook and State of Illinois on the 21st day of June, 2011. FRONTEGRA FUNDS, INC. (Registrant) By:/s/ William D. Forsyth III William D. Forsyth III President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.73to the Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/ William D. Forsyth III William D. Forsyth III President, Secretary and a Director (principal executive officer) June 21, 2011 /s/ Elyce D. Dilworth Elyce D. Dilworth Chief Compliance Officer, Treasurer, Assistant Secretary and Anti-Money Laundering Compliance Officer (principal financial officer) June 21, 2011 /s/ David L. Heald David L. Heald Director* /s/ James M. Snyder James M. Snyder Director* *By: /s/ William D. Forsyth III William D. Forsyth III President Attorney-in-fact pursuant to Power of Attorney filed on May 24, 2007, Post- Effective Amendment No. 29. EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Schema Document EX-101.CAL XBRL Calculation Linkbase Document EX-101.DEF XBRL Definition Linkbase Document EX-101.LAB XBRL Label Linkbase Document EX-101.PRE XBRL Presentation Linkbase Document 6208765_1
